Matter of Allstate Ins. Co. v Uninsured Motorist Arbitration demanded by Cristobal Peralta (2015 NY Slip Op 04397)





Matter of Allstate Ins. Co. v Uninsured Motorist Arbitration demanded by Cristobal Peralta


2015 NY Slip Op 04397


Decided on May 21, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 21, 2015

Tom, J.P., Friedman, DeGrasse, Richter, Kapnick, JJ.


15197N 260548/11

[*1] In re Allstate Insurance Company, Petitioner-Respondent,
vUninsured Motorist Arbitration demanded by Cristobal Peralta, et al., Respondents, State Farm Fire & Casualty Company, et al., Additional Respondents-Appellants.


Picciano & Scahill, P.C., Westbury (Albert J. Galatan of counsel), for appellants.
Law Offices of John Trop, Yonkers (David Holmes of counsel), for respondent.

Order, Supreme Court, Bronx County (Mary Ann Brigantti-Hughes, J.), entered February 27, 2014, which granted petitioner Allstate Insurance Company's application to permanently stay an uninsured motorist arbitration, unanimously affirmed, without costs.
The evidence at the hearing did not overcome the presumption of permissive use. Appellants presented evidence that Taveras's car keys were stolen hours before the accident and that the theft was reported to the police. However, there was no evidence that the car itself was ever stolen or reported stolen. Under these circumstances, the court could reject appellants' contention that the car must have been driven by an unknown thief at the time of the accident, and no basis exists to disturb the findings of the hearing court (see State Farm Mut. Auto Ins. Co. v Taveras, 71 AD3d 606 [1st Dept 2010]; Matter of State Farm Mut. Auto Ins. Co. v Fernandez, 23 AD3d 480 [2d Dept 2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 21, 2015
CLERK